IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 2A19

                                Filed 14 August 2020

STATE OF NORTH CAROLINA

              v.
JOHN THOMAS COLEY



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the unpublished decision of a

divided panel of the Court of Appeals, 263 N.C. App. 249, 822 S.E.2d 762 (2018),

finding error in and reversing judgments entered on 25 September 2017 by Judge

Richard S. Gottlieb in Superior Court, Guilford County, and ordering a new trial.

Heard in the Supreme Court on 5 November 2019.


      Joshua H. Stein, Attorney General, by Michael T. Henry, Assistant Attorney
      General, for the State-appellant.

      Kimberly P. Hoppin for defendant-appellee.


      MORGAN, Justice.

      The sole issue before this Court is whether the trial court erred by declining to

deliver defendant’s requested jury instructions on self-defense and the defense of

habitation. We hold that the evidence, when viewed in the light most favorable to

defendant, was sufficient to require the trial court to give defendant’s requested

instructions to the jury. Accordingly, we affirm the decision of the Court of Appeals

reversing defendant’s convictions, vacating the trial court’s judgments, and granting

defendant a new trial.
                                   STATE V. COLEY

                                  Opinion of the Court



                        Factual and Procedural Background

      The evidence presented at trial tended to show that Derrick Garris “stayed at

[defendant’s] house off and on” during the early months of 2016. Although the

relationship between Garris and defendant was initially cordial, Garris eventually

suspected that defendant was working with law enforcement in connection with the

detection of criminal activity. On the evening of 7 June 2016, defendant was sitting

outside of a neighbor’s house with a group of friends when Garris approached

defendant and punched him, causing defendant to fall out of his chair. At the time,

defendant was recovering from a broken leg and his mobility required the use of

crutches and a wheelchair. After Garris hit defendant, defendant got up and began

walking home. Garris followed defendant.

      When defendant arrived at his residence, Garris grabbed defendant and threw

him against the door of the home. After defendant opened the door, Garris seized

defendant again and hurled him over two chairs. Defendant bounced off of the chairs

and landed on the floor. Garris then snatched up defendant and flung him against a

recliner. During this altercation, Garris repeatedly accused defendant of “snitch[ing]

on [his] brothers” for trafficking in guns. Defendant denied making such statements

to law enforcement officers. At trial, when asked on direct examination about “what

happens to snitches,” defendant testified that “it could go from being killed, beaten

with bats. . . . there’s no limit to what could happen to you.” Garris eventually left

defendant’s residence but quickly returned, accompanied by a friend, Djimon Lucas.


                                          -2-
                                    STATE V. COLEY

                                   Opinion of the Court



Defendant testified at trial that at this point, he was “[s]cared, fearful” and “didn’t

know what was going on at the time.” As defendant attempted to explain the earlier

events to Lucas, Garris struck defendant a couple more times and then departed the

house again.

      By the time defendant had climbed from the floor into his wheelchair, he saw

Garris once more entering defendant’s house. Defendant testified at trial that he

“never knew what he left to go get, as if he might have . . . went and got another

weapon.” Defendant stated that he feared that “[Garris] was going to jump on [him]

again or possibly even kill [him].” As Garris burst into defendant’s home for a third

time, defendant reached down beside his wheelchair, retrieved a gun, and shot

Garris, injuring him. Defendant was ultimately indicted for the offenses of attempted

first-degree murder, assault with a deadly weapon with intent to kill inflicting serious

injury, and possession of a firearm by a felon.

      Defendant had given notice at trial of his intent to rely upon a theory of self-

defense. During the jury charge conference conducted after the presentation of all of

the evidence, defendant requested jury instructions on self-defense and the defense

of habitation. The trial court, however, declined to deliver defendant’s requested

instructions to the jury and instead directed the jury to consider only whether

defendant was guilty of attempted first-degree murder, assault with a deadly weapon

with intent to kill inflicting serious injury, and possession of a firearm by a felon. No




                                           -3-
                                   STATE V. COLEY

                                  Opinion of the Court



form of a self-defense instruction was presented to the jury by the trial court.

Defendant objected and preserved the jury instruction issue for appeal.

      Upon the conclusion of deliberations, the members of the jury found defendant

not guilty of the offenses of attempted first-degree murder and assault with a deadly

weapon with intent to kill inflicting serious injury. The jury instead found defendant

guilty of assault with a deadly weapon inflicting serious injury—a lesser-included

offense of assault with a deadly weapon with intent to kill inflicting serious injury—

and possession of a firearm by a felon. Following the jury’s verdicts, the trial court

sentenced defendant to a term of imprisonment of twenty-six to forty-four months for

the assault with a deadly weapon inflicting serious injury offense, together with a

consecutive term of thirteen to twenty-five months of incarceration for the offense of

possession of a firearm by a felon. Defendant appealed his convictions to the Court of

Appeals based upon the trial court’s failure to give his requested self-defense and

defense-of-habitation instructions to the jury.

      On appeal, defendant argued that the trial court erred by (1) denying his

request to instruct the jury on self-defense, (2) failing to instruct the jury on the

“stand-your-ground” provision, and (3) denying his request to instruct the jury on the

defense of habitation. A divided panel of the Court of Appeals agreed. In reaching its

decision, the Court of Appeals majority determined that “[d]efendant had an

objectively reasonable belief [that] he needed to use deadly force to repel another

physical attack to his person” and prevent death or great bodily harm to his person.


                                          -4-
                                    STATE V. COLEY

                                   Opinion of the Court



State v. Coley, 263 N.C. App. 249, 256, 822 S.E.2d 762, 767 (2018). The Court of

Appeals majority further concluded that in the event that defendant’s requested jury

instructions had been properly delivered to the jury, there was a reasonable

possibility that the jury would have reached a different result. Id. at 258, 822 S.E.2d

at 768. The majority therefore held that the trial court committed error by failing to

give instructions to the jury, as requested by defendant, on the law of self-defense

with the stand-your-ground provision and the law of the defense of habitation because

the evidence was sufficient to support the instructions submitted by defendant when

the evidence is viewed in the light most favorable to him. Accordingly, the Court of

Appeals reversed defendant’s convictions, vacated the trial court’s judgments, and

granted defendant a new trial with complete self-defense instructions. Id. The

dissenting judge at the Court of Appeals opined that defendant’s warning shot at

Garris was an act that exceeded the level of force that was reasonably necessary to

protect defendant from death or serious bodily harm, thus precluding a jury

instruction on self-defense. Id. at 261, 822 S.E.2d at 770 (Zachary, J., dissenting). The

dissenting judge also considered the trial court to be correct in declining to give

defendant’s requested jury instruction on the defense of habitation, viewing

defendant’s testimony about the warning shot and considering Garris to be a lawful

occupant of defendant’s residence as obviating the necessity for the delivery of such

an instruction. Id. at 263, 822 S.E.2d at 771.




                                           -5-
                                    STATE V. COLEY

                                   Opinion of the Court



      We agree with the Court of Appeals majority in its resolution of the matters

presented in this case, as this Court concludes that the decision of the lower appellate

court is sound and correct.

                                        Analysis

      “The jury charge is one of the most critical parts of a criminal trial.” State v.

Watson, 367 N.C. 721, 730, 766 S.E.2d 312, 318 (2014). “It is the duty of the trial court

to instruct on all substantial features of a case raised by the evidence.” State v. Shaw,

322 N.C. 797, 803, 370 S.E.2d 546, 549 (1988). This Court has consistently held that

“where competent evidence of self-defense is presented at trial, the defendant is

entitled to an instruction on this defense, as it is a substantial and essential feature

of the case, and the trial judge must give the instruction even absent any specific

request by the defendant.” State v. Morgan, 315 N.C. 626, 643, 340 S.E.2d 84, 95

(1986) (emphasis omitted) (citations omitted); see also, e.g., State v. Deck, 285 N.C.

209, 215, 203 S.E.2d 830, 834 (1974) (“When supported by competent evidence, self-

defense unquestionably becomes a substantial and essential feature of a criminal

case.”). In determining whether a defendant has presented competent evidence

sufficient to support a self-defense instruction, we take the evidence as true and

consider it in the light most favorable to the defendant. State v. Moore, 363 N.C. 793,

796, 688 S.E.2d 447, 449 (2010). Once a showing is made that the defendant has

presented such competent evidence, “the court must charge on this aspect even

though there is contradictory evidence by the State or discrepancies in defendant’s


                                           -6-
                                    STATE V. COLEY

                                   Opinion of the Court



evidence.” State v. Dooley, 285 N.C. 158, 163, 203 S.E.2d 815, 818 (1974). “[A]

defendant entitled to any self-defense instruction is entitled to a complete self-defense

instruction, which includes the relevant stand-your-ground provision.” State v. Bass,

371 N.C. 535, 542, 819 S.E.2d 322, 326 (2018).

      In North Carolina, the right to use deadly force to defend oneself is provided

both by statute and case law. Pursuant to the applicable statutory law, there are two

circumstances in which individuals are justified in using deadly force, thus excusing

them from criminal culpability under the theory of self-defense. Firstly, section 14-

51.3 of the General Statutes of North Carolina provides, in pertinent part, the

following:

             (a) A person is justified in using force, except deadly force,
             against another when and to the extent that the person
             reasonably believes that the conduct is necessary to defend
             himself or herself or another against the other’s imminent
             use of unlawful force. However, a person is justified in the
             use of deadly force and does not have a duty to retreat in
             any place he or she has the lawful right to be if either of the
             following applies:

                 (1) He or she reasonably believes that such force is
                     necessary to prevent imminent death or great bodily
                     harm to himself or herself or another.

                 (2) Under the circumstances permitted pursuant to G.S.
                     14-51.2.

             (b) A person who uses force as permitted by this section is
             justified in using such force and is immune from civil or
             criminal liability for the use of such force . . . .

N.C.G.S. § 14-51.3 (2019) (emphases added). Secondly, N.C.G.S. § 14.51.2(b) states


                                           -7-
                                   STATE V. COLEY

                                   Opinion of the Court



the following:

             The lawful occupant of a home, motor vehicle, or workplace
             is presumed to have held a reasonable fear of imminent
             death or serious bodily harm to himself or herself or
             another when using defensive force that is intended or
             likely to cause death or serious bodily harm to another if
             both of the following apply:

                 (1) The person against whom the defensive force was
                     used was in the process of unlawfully and forcefully
                     entering, or had unlawfully and forcibly entered, a
                     home, motor vehicle, or workplace, or if that person
                     had removed or was attempting to remove another
                     against that person’s will from the home, motor
                     vehicle, or workplace.

                 (2) The person who uses defensive force knew or had
                     reason to believe that an unlawful and forcible entry
                     or unlawful and forcible act was occurring or had
                     occurred.

N.C.G.S. § 14-51.2(b) (2019).

      Under either statutory provision a person does not have a duty to retreat but

may stand his ground against an intruder. State v. Lee, 370 N.C. 671, 675, 811 S.E.2d

563, 566 (2018); see also Bass, 371 N.C. at 541, 819 S.E.2d at 325–26 (“Both sections

provide that individuals using force as described . . . have no duty to retreat before

using defensive force.”) Consequently, when an individual who was not the aggressor

is located in his home when the assault on him occurred, he “may stand his ground

and defend himself from attack when he reasonably believes such force is necessary

to prevent imminent death or great bodily harm to himself or another.” Bass, 371

N.C. at 541, 819 S.E.2d at 326. “The reasonableness of his belief is to be determined


                                           -8-
                                   STATE V. COLEY

                                   Opinion of the Court



by the jury from the facts and circumstances as they appeared to him at the time” he

committed the forceful act against his adversary. See State v. Gladden, 279 N.C. 566,

572, 184 S.E.2d 249, 253 (1971).

      Applying these statutory and case law principles to the present case,

defendant’s evidence shows that Garris was the aggressor toward defendant from the

very beginning of the interaction between the two of them when Garris confronted

defendant while defendant was seated outside of the neighbor’s home, striking

defendant with such force as to knock defendant out of his chair. Without a violent

response to Garris, defendant arose from the ground and, with his previously injured

broken leg, retreated to his nearby home on foot. Garris followed defendant and, when

defendant arrived at his home, Garris once again employed force against defendant

by grabbing defendant and throwing him against the door of the residence. Garris

then forcibly entered defendant’s home as he continued to inflict assaultive

punishment upon defendant in light of Garris’s expressed belief that defendant had

been a “snitch[ed]” to law enforcement concerning Garris’s brothers. Defendant held

a fearful belief concerning the potential for physical violence that he felt was wreaked

upon “snitches” as Garris briefly left defendant’s residence, but immediately returned

with another individual. During this second uninvited and unlawful entry into

defendant’s residence by Garris, defendant was pummeled by Garris. After Garris

departed from defendant’s home and defendant, who was injured, had repositioned

himself from the floor back into his wheelchair, defendant observed the third entry of


                                           -9-
                                   STATE V. COLEY

                                  Opinion of the Court



Garris into defendant’s home. Due to the force that Garris had been using and the

harm that had been occurring toward defendant in his home through the increasingly

violent and unpredictable actions of Garris, when Garris rushed into the residence of

defendant on the third occasion, defendant shot Garris.

      Viewing the evidence at trial in the light most favorable to defendant in order

to determine whether the evidence was competent and sufficient to support the jury

instructions on self-defense and the defense of habitation, we conclude that defendant

was entitled to both instructions. In assessing the provisions of N.C.G.S. § 14-51.3

governing the right of a person such as defendant to justifiably utilize force against

another person such as Garris when and to the extent that the person in defendant’s

position reasonably believed that the conduct was necessary to defend oneself against

another’s imminent use of unlawful force, this Court determines that defendant in

the instant case presented competent and sufficient evidence to warrant the self-

defense instruction. This includes the use of deadly force without a duty to retreat in

any place that he had the lawful right to be when he holds a reasonable belief that

such force is necessary to prevent imminent death or great bodily harm to himself or

herself. Similarly, in reviewing the elements of N.C.G.S. § 14-51.2(b) regarding the

presumption of a lawful occupant of a home—such as defendant in his residence—to

have held a reasonable fear of imminent death or serious bodily harm to himself or

herself when using defensive force that is intended or likely to cause death or serious

bodily harm to another person, such as Garris here, if such person against whom the


                                         -10-
                                   STATE V. COLEY

                                   Opinion of the Court



defensive force was used was in the process of unlawfully and forcefully entering, or

had unlawfully and forcibly entered, the lawful occupant’s home and the person using

the defensive force knew or had reason to believe that an unlawful and forcible entry

or unlawful and forcible act was occurring or had occurred, we conclude that the

evidence presented at trial was competent and sufficient to support defendant’s

requested instruction on the defense of habitation.

      The dissenting judge at the Court of Appeals in this case focuses primarily

upon defendant’s testimony at trial that he fired a warning shot at Garris as rationale

for the dissenting judge’s view that the trial court correctly declined to instruct the

jury on self-defense and the defense of habitation. The dissenting judge deems

defendant’s act as exceeding the response to Garris’s conduct which was reasonably

necessary to protect defendant from death or serious bodily harm, thereby precluding

a jury instruction on self-defense, while also precluding a jury instruction on the

defense of habitation because defendant’s testimony at trial about a warning shot

rebuts the statutory presumption of “reasonable fear of imminent death or serious

bodily harm” when using defensive force in one’s home. The dissenting judge relies

upon the Court of Appeals opinion in State v. Ayers, 261 N.C. App. 220, 819 S.E.2d

407 (2018), disc. review denied, 372 N.C. 103, 824 S.E.2d 407 (2019), for the conclusion

that the warning shot demonstrates that defendant “did not ‘inten[d] to strike the

victim with the blow’ ” so as to preclude defendant from the right to a self-defense

instruction. Coley, 263 N.C. App. at 260, 822 S.E.2d at 769 (Zachary, J., dissenting)


                                          -11-
                                   STATE V. COLEY

                                  Opinion of the Court



(alteration in original) (quoting Ayers, 261 N.C. App. at 225, 819 S.E.2d at 411).

Likewise, the dissenting judge cites the Court of Appeals opinion of State v. Cook, 254

N.C. App. 150, 802 S.E.2d 575 (2017), for the premise that the statutory defense of

habitation with its presumption of reasonable fear does not apply when a defendant

testifies that he fired a warning shot and did not intend to shoot the attacker because

such words disprove the presumption that the defendant was in reasonable fear of

imminent harm. Coley, 263 N.C. App. at 262–63, 822 S.E.2d at 770. Finally, the

dissenting judge also submits that defendant did not have a right to a jury instruction

on the defense of habitation because Garris was a lawful occupant of defendant’s

home in light of Garris’s occasional residency there, Garris’s possession of a key to

defendant’s residence, and the presence of some of Garris’s personal possessions

inside of defendant’s home. Id. at 262–63, 822 S.E.2d at 770–71.

      The dissenting judge’s perspective ignores the principle that we set out in

Dooley that although there may be contradictory evidence from the State or

discrepancies in the defendant’s evidence, nonetheless the trial court must charge the

jury on self-defense where there is evidence that the defendant acted in self-defense.

Indeed, as expressly noted by the Court of Appeals majority in its decision, when

viewing defendant’s testimony as true, competent evidence was presented from which

a jury could reasonably infer that defendant intended to “strike the blow” when he

aimed and fired his gun at Garris. Ultimately, just as the Court of Appeals majority

correctly observed that “[p]resuming [that] a conflict in the evidence exists as to


                                         -12-
                                     STATE V. COLEY

                                    Opinion of the Court



whether Garris had a right to be in the home, it is to be resolved by the jury, properly

instructed,” id. at 257, 822 S.E.2d at 767, it is appropriately within the purview of

the jury to resolve any conflicts in the evidence presented at trial and to render

verdicts upon being properly instructed by the trial court based upon the evidence

which competently and sufficiently supported the submission of such instructions to

the jury for collective consideration.

      We agree with the majority opinion of the Court of Appeals that the trial court

erred by failing to instruct the jury on self-defense and on the defense of habitation.

We further agree with the lower appellate court’s conclusion that the trial court’s

failure to properly instruct the jury constituted error that was prejudicial to

defendant. Subsection 15A-1443(a) states, in pertinent part, that a defendant is

prejudiced by an error when there is a reasonable possibility that had the error in

question not been committed, a different result would have been reached at the trial

out of which the appeal arises. N.C.G.S. § 15A-1443(a) (2019); see also State v. Ramos,

363 N.C. 352, 355, 678 S.E.2d 224, 227 (2009). In this regard, the Court of Appeals

majority astutely observes in its opinion that “[d]efendant was acquitted by the jury

on all charges involving an intent to kill,” which was a criminal offense element that

served as a factor in the trial court’s denial of the requested jury instructions at trial.

Coley, 263 N.C. App. at 258, 822 S.E.2d at 768.

                                         Conclusion

      Based on the aforementioned reasons, we affirm the decision of the Court of


                                            -13-
                                   STATE V. COLEY

                                  Opinion of the Court



Appeals that there was sufficient evidence presented at trial to support the

submission of defendant’s requested instructions to the jury on self-defense and the

defense of habitation. We also affirm the determination of the lower appellate court

to reverse the convictions of defendant, to vacate the judgments against defendant,

and to grant a new trial to defendant with complete self-defense instructions, based

upon our determination that there is a reasonable possibility that had the trial court

not committed prejudicial error in its presentation of instructions to the jury, a

different result would have been reached at the trial.

      AFFIRMED.




                                         -14-